                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                          September 25, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

NEW PELICAN CHARTERS, LLC,                §
                                          §
        Plaintiff,                        §
VS.                                       §   CIVIL NO. 2:18-CV-00086
                                          §
UNKNOWN CLAIMANTS, et al,                 §
                                          §
        Defendants.                       §

                                      ORDER

The Court is in receipt of Deep Sea Fishing, Inc’s. (“Deep Sea Fishing”) Complaint
and Motion to Dismiss Pursuant to FRCP 12(b)(6), or in the Alternative, Motion for
Summary Judgment, Dkt. Nos. 1, 29; Deep Sea Fishing’s Reply Memorandum in
support of its motion, Dkt. No. 35; Steve Gilliam and Calvin Sanders’ (“Claimants”)
First Amended Answer and Response to the Motion for Summary Judgment, Dkt.
Nos. 27, 31; the Magistrate Judge’s Memorandum and Recommendation (“M&R”),
Dkt. No. 36; Deep Sea Fishing’s Objections to the M&R, Dkt. No. 38; and Claimants’
Response to Deep Sea Fishing’s Objections to the M&R, Dkt. No. 39.
 I.   BACKGROUND
      The Magistrate Judge summarized the background in the M&R. Dkt. No 36:
      I. JURISDICTION
      This Court has jurisdiction pursuant to 28 U.S.C. § 1333 and Rule C of the
      Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
      Actions. Venue is proper in this Court because the M/V New Pelican is
      located in Port Aransas, Texas, which is located in the Corpus Christi
      Division of the Southern District of Texas. 28 U.S.C. §§ 1391, 124(b)(6).
      II. BACKGROUND
      a. Complaint and Claims
      New Pelican filed a verified complaint and petition for exoneration from or
      limitation of liability for any claims arising from an allision that occurred on
      July 21, 2017. (D.E. 1 at 1-2). New Pelican seeks exoneration from liability or,
      alternatively, limitation of liability under 46 U.S.C. § 30511. (Id. at 3-4).
      Claimants filed an amended claim against New Pelican and Deep Sea for
      injuries they suffered during the allision. (D.E. 27 at 1-17). They allege that



1/9
      Deep Sea knew or should have known of the unseaworthiness of the M/V New
      Pelican and that this knowledge was imputed to New Pelican. (Id. at 10).
      They claim that Deep Sea’s responsibility is based on the negligent actions of
      its crew in the operation, inspection, maintenance, and repair of the boat.
      (Id.). On July 21, 2017, Claimants participated in an off-shore fishing trip on
      the M/V New Pelican. (Id. at 11). They had previously participated in fishing
      trips with Deep Sea. (Id.). The M/V New Pelican traveled several miles
      offshore and attempted to position itself downstream of an anchored
      shrimping vessel that was cleaning its catch. (Id. at 12). However, the captain
      positioned the M/V New Pelican too close to the shrimping vessel, leaving no
      room for error. The throttle and gear shifter mechanism malfunctioned on the
      port side engine, which resulted in an allision with the shrimping vessel.
      (Id.).
      Claimants further allege that, at the time of the incident, they were in
      danger of being struck by the fishing rigging and net doors on the shrimping
      vessel. (Id. at 13). In attempting to move to a safer area on the boat, both
      men fell and injured their backs. (Id.). Gilliam visited a doctor and was told
      that he was in need of surgical repair of spinal injuries. (Id. at 13-14).
      Sanders had already undergone two back surgeries at the time of the incident
      and was disabled. (Id. at 14). He suffered two new, inoperable herniated discs
      in his back. Doctors also recommended that he have a surgical procedure to
      relieve the symptoms of his back injury. (Id.). Claimants seek damages for
      medical expenses, pain and suffering, mental anguish, physical impairment,
      and loss of wages or wage-earning capacity. (Id. at 14-15).
      b. Summary Judgment Evidence
      Before boarding the boat, Claimants both signed forms that stated: “I will not
      hold [Deep Sea or the M/V New Pelican] or their employees, agents or other
      associated personnel responsible if I am injured as a result of any problem[s]
      (medical, accidental, or otherwise) which occur while on the boat or otherwise
      participating in the trip.” (D.E. 29-2 at 1-2). The forms also indicated that
      Deep Sea operated under and practiced seamanship in accordance with the
      United States Coast Guard regulations. (Id.).
      In a deposition, Gilliam testified that he had signed the waiver form at Deep
      Sea’s headquarters before getting on the boat. (D.E. 29-3 at 3). He
      remembered reading the form and signing it. (Id. at 4). If he did not want to
      sign the form, he did not have to, and he could have found a different fishing
      charter boat instead. (Id. at 5). He signed a similar form on the two previous
      trips he took with Deep Sea. (D.E. 35-1 at 3). Gilliam also stated in an
      affidavit that he relied on Deep Sea to follow the operational rules for
      inspecting the boat and maintaining its seaworthiness, which he did not
      believe was done. (D.E. 31-3 at 1-2).
      In a deposition, Sanders testified that when they first arrived at Deep Sea’s
      headquarters, they bought tickets and signed the waiver forms, which were
      similar to what they had signed on previous trips with Deep Sea. (D.E. 29-5



2/9
      at 2-3). He was given the opportunity to read the document before signing it
      and was not required to sign the form. (Id. at 5-6). Sanders also stated in an
      affidavit that he relied on Deep Sea to follow the operational rules for
      inspecting the boat and maintaining its seaworthiness, which he did not
      believe was done. (D.E. 31-4 at 1-2).
      Jonathan McIntyre, the captain of the M/V New Pelican at the time of the
      allision, testified in a deposition that he first noticed that something was
      wrong when he tried to stop the boat to perform a turn. (D.E. 29-6 at 2-3).
      Instead of stopping, the boat continued moving forwards towards the
      anchored shrimping boat. (Id. at 3). McIntyre attempted to avoid the allision,
      and although the boat made contact with the shrimping boat, it was moving
      very slowly at the time. (Id. at 4-5).
      Phillip Odom, a boat accident investigation expert, stated in an affidavit that
      he reviewed the allision on behalf of Claimants. (D.E. 31-5 at 1). As part of
      his investigation, he: (1) inspected the M/V New Pelican and reviewed
      photographs; (2) reviewed the testimony of Claimants, McIntyre, and other
      employees of Deep Sea; and (3) reviewed various regulations that the Coast
      Guard uses to control the operation of vessels on the sea. (Id. at 1-2). Odom
      stated that the M/V New Pelican had a mechanical issue caused by a nut
      coming off the shifter for the port engine. (Id. at 2). However, McIntyre was
      already too close to the shrimping boat when the malfunction occurred and
      had not left enough margin of error. (Id. at 2-3). This mistake was a violation
      of the Federal International Regulations for Preventing Collisions at Sea,
      which all vessels are obligated to follow. (Id. at 3). Moreover, vessel operators
      are required to maintain their vessels in a seaworthy condition, including
      maintaining and inspecting the controls. Had the proper fasteners been used
      for the shifter mechanism, or had a simple inspection been done, then the
      mechanical failure would not have occurred. Odom was of the opinion that
      the deficient transmission linkage made the boat unseaworthy. (Id.). Odom
      also completed a more detailed report that reached the same conclusions.
      (D.E. 35-2 at 1-9). In the report, he indicated that he had also reviewed the
      Coast Guard report on the incident. (Id. at 1).
Dkt. No 36 at 2-5.


   The Court adopts the M&R’s statement of the jurisdiction and background in
this case. The Magistrate Judge described the legal standard:
      III. DISCUSSION
      a. Summary Judgment Standard
   Rule 12(b)(6) provides for dismissal of an action for “failure to state a claim upon
   which relief can be granted.” Fed. R. Civ. P. 12(b)(6). If a motion filed under Rule
   12(b)(6) presents matters outside of the pleadings, the Court must treat the
   motion as one for summary judgment under Rule 56. Fed. R. Civ. P. 12(d). Here,



3/9
  because the Court must consider matters outside of the pleadings, Deep Sea’s
  motion is one for summary judgment.
  Summary judgment is proper if there is no genuine issue as to any material fact
  and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.
  56(a). A genuine issue exists “if the evidence is such that a reasonable jury could
  return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477
  U.S. 242, 248 (1986). In making this determination, the Court must consider the
  record as a whole by reviewing all pleadings, depositions, affidavits and
  admissions on file. Caboni v. Gen. Motors Corp., 278 F.3d 448, 451 (5th Cir.
  2002). The Court must view the facts in the light most favorable to the non-
  moving party and draw all reasonable inferences in its favor. Salazar-Limon v.
  City of Houston, 826 F.3d 272, 274-75 (5th Cir. 2016).
  The moving party bears the initial burden of showing the absence of a genuine
  issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the
  moving party demonstrates an absence of evidence supporting the nonmoving
  party’s case, then the burden shifts to the nonmoving party to come forward with
  specific facts showing that a genuine issue for trial does exist. Matsushita Elec.
  Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). To sustain this
  burden, the nonmoving party cannot rest on the mere allegations of the
  pleadings. Anderson, 477 U.S. at 248. “After the nonmovant has been given an
  opportunity to raise a genuine factual issue, if no reasonable juror could find for
  the nonmovant, summary judgment will be granted.” Caboni, 278 F.3d at 451.
Dkt. No. 36 at 6-7.


   This Court adopts the M&R findings on the summary judgment legal standard.
The Magistrate Judge provided analysis of the liability waiver form issue:
   b. Liability Waiver Forms
   In its motion for summary judgment, Deep Sea argues that Claimants signed
   waivers releasing Deep Sea from any liability before they boarded the boat. (D.E.
   29-1 at 2-4). Deep Sea argues that, although the waiver did not specifically
   mention negligence, the broad language waived claims regarding “any problem.”
   (Id. at 9). Deep Sea contends that this language shows that the intent of the
   parties clearly and unequivocally was to exempt it from liability from any
   problem that arose during the trip, including negligence. (Id.). Further, Deep
   Sea argues that it did not have excessive bargaining power over Claimants
   because they were free to refuse to sign the waivers and find a different fishing
   service. (Id. at 9-10).
   Claimants first respond that the waiver form did not clearly and unequivocally
   provide a waiver for Deep Sea’s own negligence. (D.E. 31 at 4-5). They argue that
   the form never mentions the word “negligence” or otherwise indicates that it
   includes claims of negligence, which renders it insufficient to bar the claim that
   Deep Sea was negligent. (Id. at 5-7). Second, Claimants argue that the waivers
   are unenforceable contracts because Deep Sea breached its promise to operate in


4/9
  accordance with the United States Coast Guard Regulations. (Id. at 9-10).
  Accordingly, they argue that the waivers lacked consideration. (Id. at 10).
  Deep Sea replies that the language of the waiver form speaks for itself and that
  Claimants failed to identify any alternative interpretation. (D.E. 35 at 1-2). Deep
  Sea contends that the waivers are sufficient despite the fact that they do not
  mention negligence. (Id. at 3). Finally, Deep Sea argues that the waivers were
  supported by consideration because Claimants were able to go on the fishing
  trip. (Id. at 3-4). Regardless, Deep Sea asserts that Claimants failed to show that
  it violated any Coast Guard regulations because Odom’s opinions were based on
  the Coast Guard’s investigatory reports, which are inadmissible. (Id. at 4-5).
  Generally, applying maritime law, a contract that provides for indemnification
  for or release of a party’s own negligence must be clearly and unequivocally
  expressed. Seal Offshore, Inc. v. American Standard, Inc., 736 F.2d 1078, 1081
  (5th Cir. 1984). A statement releasing a party from “any and all claims” is
  insufficient, standing alone, to include the party’s own negligence. Id. However,
  an indemnity provision need not explicitly state that it includes a party’s own
  negligence. Theriot v. Bay Drilling Corp., 783 F.2d 527, 540-41 (5th Cir. 1986).
  Instead, a duty to indemnify will exist if the language of the contract reasonably
  indicates that the parties intended to include the indemnitee’s own negligence as
  part of the agreement. Corbitt v. Diamond M. Drilling Co., 654 F.2d 329, 333
  (5th Cir. 1981). In Theriot, the Fifth Circuit held that an agreement
  indemnifying a party “without limit and without regard to the cause or causes
  thereof or the negligence of any party” clearly and unequivocally included
  indemnification for the indemnitee’s own negligence. Theriot, 783 F.2d at 540. In
  contrast, the Fifth Circuit concluded that a similarly worded agreement that
  omitted the “any party” language did not clearly and unequivocally release such
  claims because it did not specify whose negligence the agreement covered. Id. at
  540-41.
  Here, Claimants do not dispute that they willingly signed the waiver forms. (See
  D.E. 31 at 4-5). Thus, the issue on summary judgment is whether the forms were
  legally sufficient to waive Claimants’ right to bring suit against Deep Sea.
Dkt. No. 36 at 6-9.


      The Court adopts the M&R findings on the liability waiver legal standard.
The M&R then provided an analysis of the liability waiver at issue:
   They were not. First, although not required to do so, the waiver forms do not
   explicitly provide that Claimants were waiving their ability to sue Deep Sea in
   the event that they were injured due to Deep Sea’s negligence. (D.E. 29-2 at 1-2).
   Second, the plain language of the forms does not otherwise indicate that the
   parties intended to include Deep Sea’s own negligence as part of the agreement.
   See Corbitt, 654 F.2d at 333. The language of the forms, which purport to cover
   “any problem[s] (medical, accidental, or otherwise) which occur while on the boat



5/9
  or otherwise participating in the trip,” is equivalent to an indemnity agreement
  covering “any and all claims.” (See D.E. 29-2 at 1-2). Such language, standing
  alone, is insufficient to include negligence. Seal Offshore, 736 F.2d at 1081.
  Further, unlike the agreement that the Fifth Circuit found to be sufficient in
  Theriot, Deep Sea’s forms did not specify whose negligence Claimants would be
  required to indemnify. Theriot, 783 F.2d at 540-41. Again, contractual language
  that merely includes “all” injuries is insufficient under binding Fifth Circuit
  precedent. Seal Offshore, 736 F.2d at 1081. Accordingly, because the waiver
  forms do not clearly and unequivocally provide for indemnification for or release
  of Deep Sea’s own negligence, Claimants have not waived their ability to sue
  Deep Sea for their injuries.
  Because the waiver forms are legally insufficient to release Deep Sea of its own
  negligence, it is unnecessary to determine whether they were supported by
  consideration.
Dkt. No. 36 at 9-10.

       The Magistrate Judge recommended that Deep Sea Fishing’s motion for
summary judgment be denied. Dkt. No. 36 at 10.


 II.      LEGAL STANDARD
       The Court reviews objected-to portions of a Magistrate Judge’s proposed findings
and recommendations de novo. 28 U.S.C. § 636(b)(1).
III.      OBJECTIONS
       Deep Sea Fishing objects to the M&R and its conclusion that summary judgment
be denied. Dkt. No. 38 at 1. Deep Sea Fishing objects specifically to the application
of the law to the waiver language in dispute. Id. Deep Sea Fishing argues that
contrary to the Magistrate Judge’s conclusion, the “broad language” in its waiver
agreement is dissimilar to that in Seal Offshore, Inc. v. Am. Standard, Inc., 736
F.2d 1078, 1081 (5th Cir. 1984), and closer to the language in East v. Premier, Inc.,
98 Fed. Appx. 317, 320-22 (5th Cir. 2004). Deep Sea Fishing argues that the phrase
“any problem” in the waiver “refers to any cause, not any claim as the Magistrate
Judge assumed.” Dkt. No. 38 at 3. This distinction is important, Deep Sea Fishing
argues, because the Fifth Circuit enforces release provisions that state they are
releases regardless of cause. Id. at 4. Deep Sea Fishing relies heavily on East to




6/9
make the argument that its waiver language satisfies the clear and unequivocal test
for releases. See id. at 5; 98 Fed. Appx. at 320.
IV.      ANALYSIS
      The disputed document reads as follows:
         “I, the undersigned, have been informed and understand that there are
      inherent risks and hazards associated with offshore party fishing and boating.
      These include, but are not limited to: EFFECT OF SUN, WIND, RAIN AND
      OTHER WEATHER CONDITIONS, SEASICKNESS, PITCHING AND
      ROLLING OF THE VESSEL, SLIPPERY DECKS, PERILS OF SEA, ACTS OF
      OTHER PARTICIPANTS, INJURIES FROM FISHING TACKLE AND FISH,
      and I hereby assume such risks.

      Deep Sea Fishing, Inc. m/v Gulf Eagle, m/v New Pelican, and m/v New
      Kingfisher operate under and practice seamanship in accordance with United
      States Coast Guard regulations.

      I understand that I have a duty to exercise reasonable care for my own safety
      and I agree to do so. I further assert that I am physically fit to fish and ride on a
      boat and I will not hold Deep Sea Fishing, Inc., Deep Sea Properties, Inc., m/v
      Gulf Eagle, m/v New Pelican, m/v New Kingfisher or their employees, agents or
      other associated personnel responsible if I am injured as a result of any problem
      (medical, accidental, or otherwise) which occur while on the boat or otherwise
      participating in the trip.

  I also agree to allow photographs of myself, and all persons in my party, taken
  by Deep Sea Fishing, Deep Sea Properties and/ or any related entity to be
  published for any purpose and in any format. This release covers photographs
  taken while on site at Deep Sea Headquarters, Deep Sea Properties, Fins Grill
  and Icehouse, and Red Dragon Pirate Ship inclusive”
Dkt. No. 29-2 at 1.


         As stated above and in the M&R, while applying maritime law, a contract
that provides for indemnification for or release of a party’s own negligence must be
clearly and unequivocally expressed. See Seal Offshore., 736 F.2d at 1081; Hardy v.
Gulf Oil Corp., 949 F.2d 826, 834 (5th Cir. 1992). An indemnity contract should only
impose liability for losses that are expressly within its terms or when it can be
reasonably inferred that the parties intended to include them. Corbitt v. Diamond
M. Drilling Co., 654 F.2d 329, 333 (5th Cir. 1981). General maritime law has not



7/9
adopted the express negligence test which requires an indemnity provision to
expressly state whether a party is to be indemnified for its own negligence. East, 98
F. App'x at 320.
        Finally, with regard to summary judgment and contract interpretation a
contract is ambiguous when its meaning is uncertain or susceptible to multiple
interpretations. Reliant Energy Services, Inc. v. Enron Canada Corp., 349 F.3d 816,
821 (5th Cir. 2003). A maritime contract should be read as a whole and its words
given their plain meaning unless the provision is ambiguous. Hardy, 949 F.2d at
834.
        In East, the contractual language in question stated the party “…shall be
responsible for all claims, demands, and causes of action of every kind and
character arising in connection herewith…” and further that the parties “…shall
exclusively govern the allocation of risks and liabilities of said parties without
regard to cause.” 98 F. App'x at 320. That indemnity agreement between
corporations may not explicitly say that the party’s own negligence was covered, but
the phrases “all claims demands and causes of action” and “without regard to cause”
made such effect clear. See id. The same can be said of Theriot, where the relevant
contractual language provided a party “agrees to protect, defend, indemnify and
save Operator…and its joint owners harmless from and against all claims,
demands, and causes of action of every kind and character, without limit and
without regard to the cause or causes thereof or the negligence of any party.”
Theriot, 783 F.2d at 540. Unequivocal language releasing liability for negligence is
also stark and easily understood in other admiralty cases involving releases for
water recreation activities. See e.g.; Cobb v. Aramark Sports & Entm't Servs., LLC,
933 F. Supp. 2d 1295, 1298 (D. Nev. 2013); Olivelli v. Sappo Corp., 225 F. Supp. 2d
109, 117 (D.P.R. 2002); Olmo v. Atl. City Parasail, LLC, No. 13-4923 (AMD), 2016
WL 1704365, at *3 (D.N.J. Apr. 28, 2016).1

1
  “I AGREE NOT TO SUE ... the aforementioned parties for any injuries or damages that I might hereby receive
from my participation in the parasailing activities, whether or not such injury, loss or damage results from the
aforementioned parties' negligence or from any other cause.” Cobb v. Aramark Sports & Entm't Servs., LLC, 933 F.
Supp. 2d 1295, 1299 (D. Nev. 2013) “I understand and agree that neither my instructor…the facility through which I


8/9
         Applying these standards to the present objections from Deep Sea Fishing,
the Court finds that the words “any problem” invite more than one interpretation.
The Court also finds that the release read as a whole does not clearly and
unequivocally express the intent of the parties to waive action related to Deep Sea
Fishing’s own negligence. See Dkt. No. 29-2 at 1. Deep Sea Fishing cites no
authority for the proposition that “any problem” means the same thing as “any
cause.” See Dkt. No. 38. Indeed, “problem” is an open-ended word with many
definitions, none of which are clear in the context of this document. See id. In the
context of the release as a whole, it is unclear what is being disclaimed and to what
extent. See Theriot, 783 F.2d at 540-41. The passage begins discussing the physical
fitness of the passenger and then goes into an agreement to not hold parties
“responsible” for an injury as a result of “any problem (medical, accidental, or
otherwise).” Dkt. No. 29-2 at 1. A release of an ‘accidental problem’ or an ‘otherwise
problem’ is ambiguous language that invites multiple interpretations. It is not
similar to the clear and unequivocal language used in East that Deep Sea Fishing
cites. See East, 98 F. App'x at 320; Seal Offshore., 736 F.2d at 1081.
 V.      CONCLUSION
         After independently reviewing the filings, the record, and applicable law the
Court ADOPTS the M&R and DENIES Deep Sea Fishing’s motion for summary
judgment.
         It is so ORDERED.
         SIGNED this 25th day of September, 2019.


                                                           ___________________________________
                                                           Hilda Tagle
                                                           Senior United States District Judge

received my instruction…nor any of their respective employees, officers, agents or assigns, (hereinafter referred to
as “Released Parties”) may be held liable or responsible in any way for any injury, death, or other damages to me or
my family, heirs, or assigns that may occur as a result of my participation in this diving class or as a result of the
negligence of any party, including the Released Parties, whether passive or active.” Olivelli v. Sappo Corp., 225 F.
Supp. 2d 109, 117 (D.P.R. 2002); “To waive and release any and all claims based upon negligence, active or
passive, with the exception of intentional, wanton, or willful misconduct that I may have in the future…” in a
Parasailing release of liability form. Olmo v. Atl. City Parasail, LLC, No. 13-4923 (AMD), 2016 WL 1704365, at *3
(D.N.J. Apr. 28, 2016).


9/9
